DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-16 are pending in this application, and are examined.


Withdrawn Rejections
The rejection of claims 1-14 and 16 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 29 June 2022:
Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended, recites “at least one surfactant having a low HLB of 6 or less”, and “the at least one surfactant having the low HLB includes polysorbate 61”.  However, Applicant’s disclosure teaches the HLB of polysorbate 61 is 9.6 (specification as filed, paragraph [0094]).  Therefore, it is not clear how polysorbate 61 constitutes the “at least one surfactant having a low HLB of 6 or less”.  If other surfactant(s) having lower HLB are required to be present with the polysorbate 61 to form the “at least one surfactant having a HLB or 6 or less”, the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Therefore, the metes and bounds of the claim are unclear.
Additionally, claim 1 as amended recites “the emulsification system includes a ratio of the PEG-40 stearate and polysorbate 61 to the sorbitan tristearate of about 2.6”.  However, sorbitan tristearate is no longer recited anywhere else in claim 1.  Therefore, the phrase “the sorbitan tristearate” lacks antecedent basis.
Dependent claims 2-14 and 16 do not remedy these deficiencies, and therefore are also rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained:
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (“Shah”, US 2014/0186411, previously cited) in view of Szabados et al. (“Szabados”, Formulating with Zinc Oxide, published March 2015, previously cited).
Shah teaches a meta-stable photoprotective composition that includes at least one water-in-oil emulsifier having a hydrophilic-lipophilic balance (HLB) of less than 6, at least one non-ionic oil-in-water emulsifier having an HLB of greater than 9, at least one ionic surfactant, and at least one sunscreen active ingredient (Abstract). Shah teaches meta-stable oil-in-water (O/W) emulsion compositions comprising an aqueous phase and an oil phase, wherein the aqueous phase comprises water and emulsifiers having an HLB of greater than 9, and the oil phase comprises UV filters and emulsifiers having an HLB of less than 6.  Shah teaches the compositions comprise at least one sunscreen active ingredient (e.g., abstract); suitable sunscreen active ingredients include organic UV filters such as avobenzone, octocrylene, benzophenone-3, octisalate and homosalate (e.g., Tables 1-2), and suitable mineral UV filters include zinc oxide (e.g., paragraphs [0108], [01 13]- [0114)).  The compositions also comprise at least one ionic surfactant, which may be an anionic surfactant or a cationic surfactant (e.g., paragraph [0061]).  The compositions further comprise emollients and silicones (e.g., paragraphs [0029], [0034]-[0046]; Table 1).  Shah further teaches the compositions may include film forming agents including  hydrogenated dimer dilinoleyl/dimethylcarbonate copolymers, and dimethicone/acrylates dimethicone copolymers (e.g., paragraph [0122]). It is noted that the instant specification states that the SPF booster includes silicone film formers (e.g., see as-filed specification, paragraph [0017]).  Shah teaches the compositions are stable and sprayable compositions (e.g., paragraphs [0018], [0132]-[0133], [0143]-[0144]).
Regarding amounts and ratio of UV filters zinc oxide, homosalate and octisalate, while Shah exemplifies compositions containing 10% homosalate and 5% octisalate (e.g., Examples 2-12), and generally teaches suitable mineral UV filters include zinc oxide, Shah does not specifically teach including about 12% by weight zinc oxide in the compositions with homosalate and octisalate, and does not specifically teach a ratio of the at least one mineral UV filter to the at least one organic UV filter of about 1:1 to about 1:1.5.
Szabados teaches zinc oxide, long recognized for its safety and efficacy in broad spectrum protection in sunscreens, is an effective and versatile broad spectrum UV absorber for sunscreens and daily wear products, and works synergistically with other UV filters (e.g., title; introduction).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include zinc oxide in the composition of Shah; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the addition of zinc oxide provides the benefit of safe and effective broad spectrum protection in sunscreens, along with synergistic action with other UV filters, as taught by Szabados, and Shah already teaches suitable mineral UV filters include zinc oxide.
Regarding amounts of zinc oxide, Shah teaches zinc oxide can readily be incorporated into oil-in-water emulsion systems (e.g., page 4), but does not specifically teach an amount in said systems.  However, Shah teaches total amounts of UV filters of from 1 to 40% by weight (e.g., paragraph [0091]), and thus the amount of zinc oxide present in the composition of the combined prior art would be up to 40%.  This range encompasses that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select amounts of zinc oxide from the ranges taught by Shah, including  amounts and resulting ratios instantly claimed, by routine experimentation, in order to optimize the efficacy of the sunscreen activity.  Accordingly, the particular amounts of zinc oxide claimed do not impart patentability to the claim, absent a showing of the criticality and/or unexpected results from the particularly claimed amounts.
Regarding the limitation wherein the composition has an SPF of about 40 (which, according to Applicant’s definition of “about”, is 40 ±10%, or approximately 36-44), Shah teaches an SPF of 48-49 (Table 1).  However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, an SPF of 44 is sufficiently close to 48 such that the skilled artisan would find it obvious to arrive at an SPF slightly higher or lower than 48 (such as 44) by manipulating amounts of sunscreen actives and/or SPF booster by routine experimentation.  Accordingly, the SPF of “about 40” does not impart patentability to the claim, absent a showing of the criticality and/or unexpected results from such a value.

Response to Arguments
Applicant's arguments filed 09 September 2021 have been fully considered but they are not persuasive.  
Regarding claim 15, Applicant argues the SPF value of “about 40” cannot be interpreted as covering outside a range of 36-44, and to argue that an upper limit of 44 and a lower limit of 48 overlap is clearly erroneous.  This argument is not persuasive because, as noted above, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, an SPF of 44 is sufficiently close to 48 such that the skilled artisan would find it obvious to arrive at an SPF slightly higher or lower than 48 (such as 44) by manipulating amounts of sunscreen actives and/or SPF booster by routine experimentation.  Note this position is consistent with Applicant’s own disclosure as filed, which teaches an SPF from about 30 to 50 (e.g., specification as filed, paragraphs [0017], [0020]; original claim 13).  Accordingly, the SPF of “about 40” does not impart patentability to the claim, absent a showing of the criticality and/or unexpected results from such a value.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611